DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-39, 41, 44-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication US 2021/0370060 A1 (Koppe).
Claim 31: Koppe, an orthopedic device to transmit myoelectric signals, teaches an apparatus for locating an electrode unit on a prosthesis socket, comprising: an electrode unit (Fig. 10, screw 40) locatable in a socket aperture and having a first abutment surface for engagement with an inner surface of the socket (Fig. 10, screw 40 can be fit to a socket and has a rounded head to engage with inner surface); and a retaining element locatable on the electrode unit and having a further abutment surface for engagement with an outer surface of the socket or the first abutment surface of the electrode unit (Fig. 10, nut 42 engage with outer surface of socket).
	Claim 32: Koppe further teaches wherein the first abutment surface is provided by an outwardly extending flange portion of the electrode unit (Fig. 10, the rounded head on screw 40 is functionally equivalent to a flange)
	Claim 33: Koppe further teaches wherein the flange portion is substantially resilient (Fig. 10, see also paragraph 0040, screw 40 is preferably made of metal)
	Claim 34: Koppe further teaches wherein the electrode unit comprises at least one first connecting region for interlocking engagement with at least one further connecting region of the retaining element (Fig 10, screw 40 and nut 42, both screws and nuts have threads for connection.
	Claim 35: Koppe further teaches wherein the first connecting region comprises one of a projection and recess and the further connecting region comprises the other of a projection and recess (Fig 10, screw 40 and nut 42, both screws and nuts have threads for interlocking connection).
Claim 36:  Koppe further teaches wherein the first and further connecting regions comprise interlocking teeth (Fig 10, screw 40 and nut 42, both screws and nuts have threads for interlocking connection).
Claim 37: Koppe further teaches wherein the at least one first connecting region comprises a first connecting region on each of opposed first sides of the electrode unit for interlocking engagement with corresponding further connecting regions of the 
Claim 38: Koppe further teaches the at least one first connecting region comprises a first connecting region on each of opposed further sides of the electrode unit for interlocking engagement with corresponding further connecting regions of the retaining element (Fig 10, screw 40 and nut 42, both screws and nuts have threads for connection).
Claim 39:  wherein the retaining element comprises a wall portion defining a through aperture for receiving the electrode unit and the at least one further connecting region is disposed on an inner surface of the wall portion (Fig 10, nut 42 has a hole for receiving the screw and threads on the inner surface).
Claim 41: Koppe further teaches wherein the wall portion provides the further abutment surface (Fig. 10, wall of nut 42 abuts against base body 2).
Claim 44: Koppe further teaches a socket for receiving a residual limb (Fig. 3, base body 2).
Claim 45: Koppe further teaches an electrode unit for a prosthesis socket, comprising: an electrode body (Fig. 10, conductive textile 8 and polymer 10 arranged on screw 40) locatable in a socket aperture (Fig. 10, base body 2) and having an abutment surface for engagement with an inner surface of the socket (Fig. 10, screw 40 has an abutment surface to engage with inner socket)
Claim 46: Koppe further teaches the abutment surface is provided by a flange portion extending outwardly from the electrode body (Fig. 10, head of screw 40 is functionally equivalent to flange)
Claim 47: Koppe further teaches the flange portion is substantially resilient (Fig. 10, see also paragraph 0040, screw 42 is preferably made of metal).
Claim 48: Koppe further teaches at least one connecting region for interlocking engagement with at least one corresponding connecting region of a retaining element locatable on an electrode unit to retain the electrode unit with respect to a socket (Fig. 10, both screw 40 and nut 42 have interlocking threads to lock into the base body 2).
Claim 49: Koppe further teaches the at least one connecting region comprises a set of teeth disposed on each of opposed outer surfaces of the electrode body (Fig. 10, screw and nut threads are functionally equivalent to teeth).
Claim 50: Koppe further teaches a method of locating an electrode unit on a prosthesis socket, comprising: locating an electrode unit in an aperture of a prosthesis socket such that a first abutment surface of the electrode unit engages with an inner surface of the socket (Fig. 10, screw 40 has abutment surface to engage with inner surface of base body 2); and locating a retaining element on the electrode unit such that a further abutment surface of the retaining element engages with an outer surface of the socket or the first abutment surface of the electrode unit (Fig. 10, nut 42 engages with outer surface of base body 2).
Claim 51: Koppe further teaches the method of locating an electrode unit on a prosthetic socket by at least one first connecting region of the electrode unit and at least one corresponding further connecting region of the retaining element, interlocking the retaining element on the electrode unit (Fig. 10, screw 40 and nut 42 have interlocking threads).
Claim 52: Koppe further teaches clamping the socket between the first abutment surface and the further abutment surface (Fig. 10, base body 2 is clamped between screw 40 and nut 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication US 2021/0370060 A1 (Koppe) in view of US Patent 8,747,485 B1 (Nunez).
Claim 40: Koppe does not teach the retaining element further comprises a flange portion extending outwardly from the wall portion to provide the further abutment surface.

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Koppe with a flange nut, as taught by Nunez, to increase the strength of the nut. 
Claim 42, 43, and 53 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication US 2021/0370060 A1 (Koppe) in view of “13E200 Electrode -Instructions for Use” (Ottobock) as evidenced by “An Overview of the UNB hand system” (Wilson).
Claim 42: Koppe is silent on the retaining element further comprises a pair of projections extending outwardly in opposed directions from the wall portion.
Ottobock, an instruction booklet for myoelectric electrodes, teaches a pair of projections extending outwardly in opposed directions from the wall portion (Page 1).
Wilson, an academic paper from the field of prosthetics, teaches that the electrodes described in Ottobock were available before the effective filing date of the claimed invention (Page 253, Figure 3).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Koppe with the outwardly extending projections as taught by Ottobock, to lock into the prosthetic socket. 
Claim 43: Koppe is silent on wherein each projection comprises a resilient pin.
Ottobock teaches that each projection comprises a resilient pin (page 22, suspension arms can be manipulated to fit into mounting channel).
Wilson teaches that the electrodes described in Ottobock were available before the effective filing date of the claimed invention.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Koppe with the resilient pins as taught by Ottobock, to make the projections more durable.   
Claim 53: Koppe is silent on mounting the retaining element in a pair of opposed recesses disposed on or in a wall of the socket.
Ottobock teaches mounting the retaining element in a pair of opposed recesses disposed on or in a wall of the socket (page 2, figure 5, see also page 22, “for slipping the electrode into the mounting channel”). 
Wilson teaches that the electrodes described in Ottobock were available before the effective filing date of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Koppe with opposed recesses in the socket, as taught by Ottobock, to secure the electrodes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774